

116 S4782 IS: Keeping Schools Safe Act 
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4782IN THE SENATE OF THE UNITED STATESOctober 1, 2020Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Education to award grants to improve indoor air quality in elementary schools and secondary schools in response to the COVID–19 public health emergency using proven technologies.1.Short titleThis Act may be cited as the Keeping Schools Safe Act .2.Grant program to improve indoor air quality in elementary schools and secondary schools(a)DefinitionsIn this section:(1)ESEA definitionsThe terms educational service agency and local educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Covid–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, including any renewal of such declaration. (3)Eligible entityThe term eligible entity means—(A)a local educational agency; (B)an educational service agency; or(C)the Bureau of Indian Education.(4)High-need schoolThe term high-need school means a school that, based on the most recent data available, meets one or both of the following:(A)The school is in the highest quartile of schools in a ranking of all schools served by a local educational agency, ranked in descending order by percentage of students from low-income families enrolled in such schools, as determined by the local educational agency based on one of the following measures of poverty:(i)The percentage of students aged 5 through 17 in poverty counted in the most recent census data approved by the Secretary.(ii)The percentage of students eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(iii)The percentage of students in families receiving assistance under the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).(iv)The percentage of students eligible to receive medical assistance under the Medicaid program (42 U.S.C. 1396 et seq.).(v)A composite of 2 or more of the measures described in subclauses (I) through (IV).(B)In the case of—(i)an elementary school, the school serves students not less than 60 percent of whom are eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act; or(ii)any other school that is not an elementary school, the other school serves students not less than 45 percent of whom are eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act. (5)SecretaryThe term Secretary means the Secretary of Education.(b)Authorization of grant program(1)In generalThe Secretary shall award grants, on a competitive basis, to eligible entities to enable the entities to improve the indoor air quality in the schools served by such entities in response to the COVID–19 public health emergency.(2)Grant amountsGrants awarded under this section shall be not less than $5,000 and not more than $20,000,000, except as provided in paragraph (3). (3)ReservationThe Secretary shall reserve 5 percent of amounts appropriated to carry out this section to award a grant to the Bureau of Indian Education to improve the indoor air quality in the schools operated or funded by the Bureau of Indian Education.(4)Notice for proposals and award of grantsNot later than—(A)30 days after the date of enactment of this Act, the Secretary shall issue a notice for proposals for grants under this section; and(B)90 days after the date of enactment of this Act, the Secretary shall award all grants under this section.(c)ApplicationsAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Such application shall include information about the age of the school buildings, and the air ventilation and filtration systems of such buildings, to be assisted with funds provided under this section.(d)Considerations and priority in awarding grantsIn awarding grants under this section, the Secretary shall—(1)ensure geographic diversity by proportionally distributing such grants across rural, suburban, and urban areas; (2)consider the age of school buildings proposed to be assisted with funds provided under this section; and(3)give priority to— (A)eligible entities that serve high-need schools; (B)eligible entities that serve a health professional shortage area (as defined in section 332 of the Public Health Service Act (42 U.S.C. 254e)); and(C)eligible entities that serve an area that has a poverty rate that is greater than 20 percent. (e)Technical guidance(1)In general(A)AvailabilityBy not later than 21 days after the date of enactment of this Act, the Secretary shall make available technical guidance for eligible entities regarding school facilities improvements directly related to COVID–19 to address the safety and health of students and staff, including guidance on—(i)indoor, outdoor, or combined air or air pressure ventilation, filtration systems, or air cleaners;(ii)equipment, supplies, and technical services necessary to provide indoor environmental air quality in a manner that—(I)optimizes safety and health for children and staff; and (II)reduces viral transmission risks to the greatest extent practicable; (iii)making facility changes, repairs, or monitoring to address air filtration and ventilation; and(iv)technologies that effectively monitor and evaluate air quality of a system.(B)EvidenceA technology or repair for which guidance is provided under this subsection shall be supported by evidence that the technology or repair can effectively improve or monitor indoor air quality. (2)Development of guidanceThe Secretary shall develop the technical guidance described in paragraph (1) in consultation with—(A)the Director of the Centers for Disease Control and Prevention;(B)national organizations with expertise in public health and infectious disease, including with specific expertise in preventing and treating infectious disease in children;(C)nationally recognized not-for-profit organizations or institutions of higher education with expertise in heating, ventilation, and air conditioning building systems and standards development; (D)national organizations with expertise in the education or school leadership of children and that represent the interests of educators and school leaders; and (E)other Federal agencies as appropriate.(f)Use of fundsAn eligible entity that receives a grant under this section shall use the grant funds to improve or monitor the indoor air quality, ventilation, or circulation in the schools, including the hiring and training of appropriate staff, served by the eligible entity, in accordance with the guidance issued under subsection (e).(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000.